Fill in this information to identify your case:

 

United States Bankruptcy Court for the:
District of

Case number (if known):

Official Form 101

FILED

MAY 2 4 2019

Chapter you are filing under:

A Chapter 7 BANKRUPTCY COURT

Q) Chapter 11 OAKLAND, CALIFORNIA

QO) Chapter 12 , co.

Qi Chapter 13 C} Check if this is an

amended filing

Voluntary Petition for Individuals Filing for Bankruptcy 12117

 

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debfor 7 and
Debtor 2 to distingulsh between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The

same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number

(if known). Answer every question.

Ea Identify Yourself

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only In a Joint Case):

1. Your full name

Write the name that is on your

government-issued picture Angela =

identification (for example, First name First name

your driver's license or

passport). Middle name Middle name

Bring your picture Manning

identification to your meeting =: Last name Last name

with the trustee.
Suffix (Sr., Jr., Hl, It)

2. All other names you

Suffix (Sr., Jr., Il, ID

 

 

 

 

 

 

have used in the last 8 First name First name
years
Include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middie name
Last name Last name
3. Only the last 4 digits of
your Social Security wx -xmx-_7 9 0 9 ES a
number or federal OR OR
Individual Taxpayer 9
Identification number MX XK ns Sree 9x - xe
(ITIN)
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1

Case: 19-41205 Doc#1 Filed: 05/24/19 Entered: 05/24/19 11:17:28 Page 1of 25
Angela

Debtor 1

Manning

 

First Namo Middla Namo

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

6. Where you live

6. Why you are choosing
this district to file for
bankruptcy

Official Form 101

Last Nome

About Debtor 1:

i | have not used any business names or EINs.

Case number (if known,

About Debtor 2 (Spouse Only in a Joint Case):

C2] | have not used any business names or EINs.

 

Business name

Business name

 

Business name

EIN”

EIN

1730 6th street apt C

 

 

 

 

Number Street

Berkeley CA 94710
City State ZIP Code
Alameda

County

if your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

Business name

EN

EN

If Debtor 2 lives at a different address:

 

Number Street

 

 

City State ZIP Code

 

County

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

Number Street

 

P.O. Box

 

City State ZIP Code

Check one:

Wi over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

() | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

Voluntary Petition for Individuals Filing for Bankruptcy

Number Street

 

P.O. Box

 

City State ZIP Code

Check one:

(CD Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(J | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

page 2

Case: 19-41205 Doc#1 Filed: 05/24/19 Entered: 05/24/19 11:17:28 Page 2 of 25
Debtor 1

Angela

First Namo

Middio Nane

Manning

Laat Name

Case number (if kwwn),

part 2: Tell the Court About Your Bankruptcy Case

7.

 

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

10. Are any bankruptcy

11.

cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Official Form 101
Case: 19-41205

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

{Q Chapter 7

LL] Chapter 11
L} Chapter 12
C) Chapter 13

J | will pay the entire fee when | file my petition. Please check with the clerk's office in your
jocal court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

QI need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

i request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

No
LU Yes. District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
4 No
Cd Yes. Debtor Relationship to you
District When Case number, if known,
MM/DD /YYYY
Debtor Relationship to you
District When Case number, if known.
MM/DD/YYYY
LI No. Go to line 12.
(Q Yes. Has your landlord obtained an eviction judgment against you?

{J No. Go to line 12.

QO) Yes. Fitl out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3

Doc# 1 Filed: 05/24/19 Entered: 05/24/19 11:17:28 Page 3 of 25
Debtor 1 Angela Manning Case number (it kina)

First Name Middfe Name Last Name

Report About Any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor (No. Goto Part 4.
of any full- or part-time
business? U Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

a corporation, partnership, or
inet p P Number Street

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Code

Check the appropriate box to describe your business:

(] Health Care Business (as defined in 11 U.S.C. § 101(27A))
LJ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
(I Stockbroker (as defined in 11 U.S.C. § 101(53A))

(} Commodity Broker (as defined in 11 U.S.C. § 101(6))

LJ None of the above

43. Are you filing under If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax retum or if
are you a smail business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

debtor? Q
No. | am not fili der Chapter 11.
For a definition of small orming under P
business debtor, see QC] No. tam filing under Chapter 11, but | am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

(] Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

aa Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do youownorhave any (no
property that poses or is

 

alleged to pose a threat C) Yes. What is the hazard?
of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs If immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

 

 

Number Street
City State ZIP Code
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4

Case: 19-41205 Doc#1 Filed: 05/24/19 Entered: 05/24/19 11:17:28 Page 4of 25
Debtor 1 Angela

Firat Name Middle Narre

Manning

Lost Moria

Case number (it know

 

‘Flite Explain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

U) I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

Q) | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

CJ | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

\f the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C) | am not required to receive a briefing about
credit counseling because of:

CJ incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

] Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

(Q) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

C) | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

() | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but 1 do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

UI | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment pian you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

(1) | am not required to receive a briefing about
credit counseling because of:

(Cl Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

QO Disability. |My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the intemet, even after |
reasonably tried to do so.

UJ Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5

Case: 19-41205 Doc#1 Filed: 05/24/19 Entered: 05/24/19 11:17:28 Page 5 of 25
Debtor 4 Angela

Firsi Name Middle Name

Co Answer These Questions for Reporting Purposes

Manning

Last Name

Case number (if known,

 

46. What kind of debts do
you have?

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors?

18. How many creditors do
you estimate that you
owe?

19. How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

Sign Below

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

UL} No. Go to line 16b.
Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

Q) No. Go to line 16c.
Q) Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

{} No. | am not filing under Chapter 7. Go to line 18.

Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

Wd No
U Yes

149

UL) 50-99
CJ 100-199
3 200-999

G $0-$50,000

UC) $50,001-$100,000
QU) $100,001-$500,000
(J $500,001-$1 million

 $0-$50,000

LI $50,001-$100,000
C2 $100,001-$500,000
LL) $500,001-$1 million

U3 1,000-5,000
LJ 5,001-10,000
UW 10,001-25,000

CI $1,000,001-$10 million

LJ $10,000,001-$50 million
( $50,000,001-$100 million
U $100,000,001-$500 million

QI $1,000,001-$10 million

CI $10,000,001-$50 million
(2 $50,000,001-$100 million
C3 $100,000,001-$500 million

UO 25,001-50,000
LY 50,001-100,000
UL) More than 100,000

L $500,000,001-$1 billion

Q $1,000,000,001-$10 billion
UL $10,000,000,001-$50 billion
U) More than $50 billion

CY $500,000,001-$1 billion

C2 $1,000,000,001-$10 billion
UO $10,000,000,001-$50 billion
Q) More than $50 billion

 

For you

Official Form 101
Case: 19-41205

| have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

If no attomey represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection

  

“ie

of Debtor 1

Executed on

ta > *
: z Signat f Debtor 2
a ignature o r

Executed on

kruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
. §§ 152, 1341, 1519, and 3571.

 

MM / DD /YYYY

Voluntary Petition for Individuals Filing for Bankruptcy

MM / DD /YYYY

page 6

Doc# 1 Filed: 05/24/19 Entered: 05/24/19 11:17:28 Page 6 of 25
Debtor 1 Angela Manning Case number (ir known)

First Namo Middla Marna Lont Namo

 

|, the attomey for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.

by an attorney, you do not

For your attorney, if you are
represented by one

 

 

 

 

 

 

 

 

need to file this page.

x Date
Signature of Attomey for Debtor MM /- ODD /YYYY
Printed name
Firm name
Number Street
City State ZIP Code
Contact phone Email address
Bar number State

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7

Case: 19-41205 Doc#1 Filed: 05/24/19 Entered: 05/24/19 11:17:28 Page 7 of 25
Debtor 4 Angela

Manning Case number (irnawn)

 

First Name Middie Mame

For you if you are filing this
bankruptcy without an
attorney

If you are represented by
an attorney, you do not
need to file this page.

Official Form 101

Last Name:

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

if you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with tong-term financial and legal
consequences?

UI No
id Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

Q] No

A Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
Wd No

UL Yes. Name of Person
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
ef) may cause me to lose my rights or property if | do not properly handle the case.

| x

 

 

 

 

 

 

 

 

 

ignature pt Debtor 1 Signature of Debtor 2
Date OS x ( 2 O/ G Date
MM/DD /¥YYY MM/ DD /YYYY
Contact phone Contact phone
Cell phone ey QO G ie Y < SO O Cell phone
Email address Email address
Voluntary Petition for Individuals Filing for Bankruptcy page 8

Case: 19-41205 Doc#1 Filed: 05/24/19 Entered: 05/24/19 11:17:28 Page 8 of 25
Fillin this information to identify your case:

 

 

 

 

Debtor1 Angela Manning
First Name Middle Name Last Name

Debtor 2

(Spouse, if filing) First Name Middle Name

United States Bankruptcy Court for the: District of

Case number C) Check if this is an
{If known) amended filing

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

| Part 4: | Summarize Your Assets

 

Your assets
Value of what you own

4. Schedule A/B: Property (Official Form 106A/B)

 

1a. Copy line 55, Total real estate, from Schedule A/B..........cccsscesseeeseseceeteesieteseeeeereesnensneeaeseeesesnanennnensanasneseeneneensoesannentns $ __ 0.00
4b. Copy line 62, Total personal property, from Schedule A/B........:.c-ssssssessssssesssssssessssseccssussssssessenenssssessnbsscssnensseceenesecsennsees $ 11,168.00
1c. Copy line 63, Total of all property on Schedule A/B ........cccccessseesescseeeseseseseessenenensnsrsnsnseneererssenecsssnenseasersenenenansnanseneas teas $ 16,718.00

 

 

 

Summarize Your Liabilities

Your llabitities
Amount you owe

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

 

 

 

 

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $ __ 19,554.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)

3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ..............sssssceeressseteseereneens $

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j Of Schedule E/F ......eeirereseceereneneeneneanes + 5

Your total liabilities $
Summarize Your Income and Expenses

4. Schedule |: Your Income (Official Form 1061) 1.702.00

Copy your combined monthly income from line 12 Of SCHECUIC 1a... teee teers tetsteneesenenscatseenneneeseesecenertneceentenets $__ eer
5. Schedule J: Your Expenses (Official Form 106J)

Copy your monthly expenses from line 22c of Schedule J ............-e:ncnssecreecesrereeensnsneteasnsnensarersreneneennaeneneaeniamnereeesnassnantaasen $ ___2,192.00
Official Fem 106Sum mary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

ase: 19-41205 Doc 1 Filed: 05/24/19 Entered: 05/24/19 11:17:28 Page 9 of 25
Debtor 1 Angela Manning Case number (ir indi,
Fret Name Middle Name Last Name

ia Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

(Q No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

wi Yes

7. What kind of debt do you have?

wi Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

UJ Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 1,702.00

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F-

 

 

 

 

Total claim
From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) 5%.
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $
@d. Student loans. (Copy line 6f.) $
9e. Obligations arising out of a separation agreement or divorce that you did not report as 5
priority claims. (Copy line 6g.)
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +3
9g. Total. Add lines 9a through 9f. $
Official Form 106Sum TT 30 of Your Assets and Liabilities and Certain Statistical Information page 2 of 2
Case: 19-41205 Doc#1 Filed: 05/24/19 Entered: 05/24/19 11:17:28 Page 10 of 25
Fill in this information to identify your case and this filing:

Debtor 1 ANGELA MANNING

Fast Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) Firat Name Middle Name Last Name

 

United States Bankruptcy Court for the: _ District of

Case number

 

Q) Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12116

in each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

[EERE vescribe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

4. Do you own or have any legal! or equitable interest in any residence, building, land, or similar property?

WZ No. Go to Part 2.
() Yes. Where is the property?

What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put

QC) Single-family home the amount of any secured claims on Schedule D:

11. Creditors Who Have Claims Secured by Property.

 

Street address, if available, or other description u Duplex or mutti-unit building

 

 

 

 

 

 

C) Condominium or cooperative Current value of the Current value of the
U2 Manufactured or mobile home entire property? portion you own?
OI Land $ $
UO) Investment property
- 0) Timeshare Describe the nature of your ownership
City State ZIP Code g interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.

Who has an interest in the property? Check one.
C3 Debtor 1 only

County (1d Debtor 2 only

©) Debtor 4 and Debtor 2 only C) Check if this is community property

see instructions
C) At least one of the debtors and another ( )

Other information you wish to add about this item, such as local
property identification number:

 

If you own or have more than one, list here:

What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
a Single-family home the amount of any secured claims on Schedule D:

 

 

 

 

 

 

 

42. smainmilai Creditors Who Have Claims Secured by Property.
Street address, if available, or other description UW Eopiex or multi unit building
C) Condominium or cooperative Current value of the Current value of the
(3 Manufactured or mobile home entire property? portion you own?
Q) Land $ $
CJ Investment property D be th f
. escribe the nature of your ownership
City State ZIP Code C1 Timeshare interest (such as fee simple, tenancy by
QO) other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
CJ Debtor 1 only
County Q) Debtor 2 only
() Debtor 1 and Debtor 2 only QO) Check if this is community property
(2 At least one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

Official ROMIQFA 41205 Doc#1 Filed WSYEA ESE Mtered: 05/24/19 11:17:28 Page 11 of BS°"
 

 

 

 

 

 

 

 

 

 

 

Debtor 1 ANGELA MANNING Case number (if knawn)
First Name Middle Nama Last Name
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
5 : the amount of any secured claims on Schedule D:
1.3. O Single-family home Creditors Who Have Claims Secured by Property.
Street address, if available, or other description | Duplex or multi-unit building
O Condominium or cooperative Current value of the Current value of the
(2 Manufactured or mobile home entire property? portion you own?
U) Land $ $
LJ investment property ;
; . Describe the nature of your ownership
Cc Stat ZIP Cod
] ° @ Timeshare interest (such as fee simple, tenancy by
Q) Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
5 () Debtor 4 only
ounty U) Debtor 2 only
(] Debtor 4 and Debtor 2 only Q Check if this is community property
(} At least one of the debtors and another (see instructions)
Other information you wish to add about this item, such as local
property identification number:
2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages $ 0.00
you have attached for Part 1. Write that number hore. ..............:..-ccccneseereeeeereceeeecneenennssauneeesnaeesessratereroessnseeneees »>

Ea Describe Your Vehicles

 

 

 

Do you own, tease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

Wl No
(J Yes
3.1. Make: DODGE
Model: CARAVAN
Year: 2014
84000

Approximate mileage:
Other information:
|

If you own or have more than one, describe here:

3.2. Make:
Model:
Year:
Approximate mileage:

Other information:

Who has an interest in the property? Check one.

J debtor 1 only

(1) Debtor 2 only

(C3 Debtor 1 and Debtor 2 only

(2) At least one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

C) Debtor 1 only

U) Debtor 2 only

CJ Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

U) Check if this is community property (see
instructions)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

§ 5,550.00 ¢

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Official KomB@BAI-41205 Doc#1 FileGehsddisAlblProperyiered: 05/24/19 11:17:28 Page 12 of Base2
Debtor1 ANGELA

MANNING

 

First Name Middle Name

3.3. Make:
Model:
Year:
Approximate mileage:

Other information:

3.4. Make:
Model:
Year:
Approximate mileage:

Other information:

Who has an interest in the property? Check one.

Q) Debtor 1 only

Q) Debtor 2 only

C3 Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

(2) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

{) Debtor 1 only

QO) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

O) At least one of the debtors and another

Qi Check if this is community property (see
instructions)

Case number (if inawn),

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

CJ No
UL) Yes

4.1, Make:
Model:
Year:

Other information:
[

If you own or have more than one, list here:

4.2. Make:
Model:

Year:

Who has an interest in the property? Check one.

CJ Debtor 1 only

QI Debtor 2 only

() Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

U] Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

UD Debtor 1 only
CJ Debtor 2 only
() Debtor 1 and Debtor 2 only

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the

 

 

: . entire property? portion you own?
Other information: (L] At least one of the debtors and another y
| 7 check if tht te communi 5 5
| Check if this is community property (see
| instructions)
| —S
5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages s 5,550.00
you have attached for Part 2. Write that mumber Were —...........c-cse-sssccsessesssssusnnsesrsuttiacaeteessnnoneenessasostiesnnnnnesatnsennonnesvnsnennsysiet >

 

 

 

Official FomBe064/8-41205 Doc#1 FilecBefiésilitequBpPropertyered: 05/24/19 11:17:28 Page 13 of Pape
Debtor 1 ANGELA MANNING Case number (if knowin)

First Name Middle Name Last Name

 

 

Flaaxte Describe Your Personal and Household Items

 

Current value of the
portion you own?
Do not deduct secured claims

Do you own or have any legal or equitable interest in any of the following items?

 

 

or exemptions.
6. Household goods and furnishings
Examples: Major appliances, fumiture, linens, china, kitchenware
QL) No
( Yes. Describe......... furniture, kitchenware, microwave, linens $ 5,000.00
7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
CL No
Wd Yes. Describe......... television, computer, printer. cell phone 7 2,000.00
8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
CL) No
CI Yes. Describe.......... 5
9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
A No :
(} Yes. Describe.......... $
10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
LJ No
Cl] Yes. Describe.......... §
11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
CL) No
0 Yes. Describe......... clothes, shoes, accessories $ 2,000.00
12, Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
a ! 4,000.00
. Describe..........: ; $ ,000.
Md Yes. Describe everyday watch, rings,costume jewelery
13. Non-farm animals
Examples: Dogs, cats, birds, horses
J No
LI Yes. Describe........... §
14. Any other personal and household items you did not already list, including any health aids you did not list
QL No
W Yes. Give specific 200.00
information. ........0..04: GLUCOMETER $C E
15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ 410.200.00
for Part 3. Write that mumber Mere ooo... oo cccccccccscscccssccsssssssssssssvuvvussvssssssussssssssesegunecancanecisisusnanansscececececesnsestsnsssusyunananasseesesececeee SD

 

 

 

Official Form9 6AM -4.1205 Doc#1 File@eteayie A/6:Propkrtytered: 05/24/19 11:17:28 Page 14 of fage4
Deptr1 ANGELA MANNING

Case number (if known

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Firet Name Middle Name Last Name
| Part a: Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
C) No
DD Ve oc cecossscsesnssneninsssnvnnennevnnnnnevanennninnninaninnsiangeensengeesunantnneounannnneianeeesiapnnesigesneetaneneetageteenee CSM, occ $ 50.00
17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
L) No
WD Ves ooo cccsccccseecceeee Institution name:
17.1. Checking account: Bank of America $ 100.00
17.2. Checking account: Patelco $ 150.00
17.3. Savings account: Patelco $ 100.00
17.4. Savings account: $
17.5, Certificates of deposit: $
17.6. Other financial account: $
17.7. Other financial account: $
17.8. Other financial account: $
17.9. Other financial account: $
18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
4 No
CD Yes ow Institution or issuer name:
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
4 No Name of entity: % of ownership:
C) Yes. Give specific 0% % $
information about 0%
THEM... 7 % $
0% %

 

Official Fom@@6AID-41205 Doc#1 FileSetedvisA/BPropertyiered: 05/24/19 11:17:28 Page 15 of pages
Debtor 1 ANGELA MANNING Case number (if inown),

 

 

First Name Middle Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

WY No

Cl Yes. Give specific Issuer name:
information about
thEM........0 cece 5.

 

 

 

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No
CJ Yes. List each
account separately. Type of account: Institution name:
401 (k) or similar plan: $
Pension plan: $
IRA: §
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments

Your share of all unused deposits you have made so that you may continue service or use from a company

Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications

companies, or others

4 No

Ca) VES vessssssssssssssseseeeee Institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: §
Rented furniture: $
Other: $

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
W No
CD Ves iii Issuer name and description:
3.
5.

 

Official KomSwesA-41205 Doc#1 FileGekaduleaiboprofenyiered: 05/24/19 11:17:28 Page 16 of Bases
Debtor 1 ANGELA MANNING Case number (if kaw

First Name Middle Name Last Name

 

 

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
YQ No

LD VES enim Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

No

CJ Yes. Give specific
information about them.... $

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

W No

Q) Yes. Give specific
information about them....: $

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

UW No
CJ] Yes. Give specific
information about them.... $
Money or property owed to you? Current value of the

portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you

LL No
Wi Yes. Give specific information 400.00
Federal: $ .
about them, including whether tax year 2018 era he
you already filed the returns State: % 168.00

and the tax years. oe
Local:

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

WZ No

CL] Yes. Give specific information..............

Alimony: $
Maintenance: $
Support: $
Divorce settlement: $
Property settlement: $
30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
Z No
LJ Yes. Give specific information............... ;

Official FormSesAIED-41205 Doc#i1 Fileseredv@A/BPropenytered: 05/24/19 11:17:28 Page 17 of bage7
Debtor 1 ANGELA MANNING Case number (if knew),

Fast Name Middle Name Last Name

 

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

No

C) Yes. Name the insurance company

. — Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ..

 

 

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

2 No

U] Yes. Give specific information..............

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

2 No

QL) Yes. Describe each claim. «0.0...

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

2 No

UI Yes. Describe each claim. .........0:

35. Any financial assets you did not already list

W No

C} Yes. Give specific information............ $

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that MUMbOF HePe .........0....000e000evvecsssseeeseoene re > $ 968.00

 

 

 

| Part Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
2 No. Go to Part 6.
U) Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

38. Accounts receivable or commissions you already earned

W No
LJ Yes. Describe.......

39. Office equipment, furnishings, and supplies
Exampies: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

W No
C] Yes. Describe....... 5

Official KommSt@6AKD-41205 Doc#1 File@ekeduleAvelPropengiered: 05/24/19 11:17:28 Page 18 of bases
Debtor 1 ANGELA MANNING Case number (if now),

 

 

First Name Middle Name Last Name

40.Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

P| No
L] Yes. Describe......!

41. Inventory
Wd No :
L) Yes. Describe.......

42. Interests in partnerships or joint ventures

Od No

L) Yes. Describe........
%
%
%

 

43. Customer lists, mailing lists, or other compilations

Wd No

(J Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
QC) No
CL) Yes. Describe........

44. Any business-related property you did not already list
Wd No

CL} Yes. Give specific
information .........

 

 

 

 

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached

for Part 5. Write that mumber Mere ooo... ccccccscccsossecscocccoosssssuccssscosecsssssusuesesenanensnsnansueseesansnsovareevecessovevepeeeeenseanaceeneeseengygnannaeeeceecee SD

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.

If you own or have an interest in farmland, list it in Part 1.

Name of entity: % of ownership:

fF PF A Ff Ff LF

 

 

0.00

 

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

W No. Go to Part 7.
CJ Yes. Go to line 47.

47. Farm animals
Examples: Livestock, poultry, farm-raised fish

UL] No
CD Ves iii

Official FormGi@sAIED-41205 Doc#1 FilegeketueA/B-Propbrtytered: 05/24/19 11:17:28 Page 19 of Bases

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

 
Debtor 1 ANGELA MANNING

Firet Name Middle Name Last Name

 

48. Crops—either growing or harvested

Case number (ifienawn),

 

 

 

 

 

 

 

 

 

QC] No .
C) Yes. Give specific
information. ............ $
49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
LJ No
CD Ves ee
$
50. Farm and fishing supplies, chemicals, and feed
C] No
CD VS oes
$
51, Any farm- and commercial fishing-related property you did not already list
C] No
C) Yes. Give specific :
information. ............ $
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $
for Part 6. Write that number here >
Describe All Property You Own or Have an Interest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
WZ No |
L} Yes. Give specific $
information. ............
54. Add the dollar value of all of your entries from Part 7. Write that mumber here 0.0.0.0... ceseeererceerstteeseteseetiiis > §
riiati| List the Totals of Each Part of this Form
55. Part 1: Total real estate, Wie 2 o...c.c.cccccsccsssssssssssssvesssesesssesercrssarsesseronevnnnnnnneviniiiuitinieeniecieiiiiiitenneniiii DO §, 0.00
56. Part 2: Total vehicles, line 5 $ 5,550.00
57. Part 3: Total personal and household items, line 15 g___ 10,200.00
58. Part 4: Total financial assets, line 36 $ 968.00
59. Part 5: Total business-related property, line 45 $ 0.00
60. Part 6: Total farm- and fishing-related property, line 52 $ 0.00
61. Part 7: Total other property not listed, line 54 ++$ 0.00
62. Total personal property. Add lines 56 through 61. .................+ $ 11,168.00 Copy personal property total > + 5 11,168.00
16,718.00

63. Total of all property on Schedule A/B. Add line 55 + line 62.00.00... iccceciesensetesstseesseeseceeeeceeeeeseesenenseneesseaseesanenniae

 

 

 

Official Rormel@6AlF-41205 Doc#1 File@eteivleA/BPropertytered: 05/24/19 11:17:28 Page 20 of page 10

 

 

 
 

Fill in this information to identify your case:

 

 

 

Debtor1 Angela Manning
First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: _ District of
Case number Q) Check if this is an
(If known)

amended filing

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. If two martied people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health alds, rights to receive certain benefits, and tax-exempt
retirement funds—may be unllmited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

ESET tsontity the Property You Clalm as Exempt

 

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

wf You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
) You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption

 

 

 

 

 

 

 

Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
Sescription: Clothing $2,000.00 Ws 2,000.00 11 u.s.c. 522
Line from CJ 100% of fair market value, up to
Schedule A/B: 11 any applicable statutory limit
dcecioborE H item $5,000.00 Ws 5,000.00 11u.s.c. 522
Line from Cd 100% of fair market value, up to
Schedule A/B: o any applicable statutory limit
eeciitor electronics == $2,000.00 Ws 2,000.00 11 u.s.c 522
Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

W No

Cl Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

C) No
Ul Yes

Omncial RIES 9.41205 Doc#1 FRedUsrot Foren terSets SMS 11:17:28 Page 21 of 81%
Debtor 1

Angela

Manning

 

First Name

Ey cstona Page

Middle Name

Last Name

Case number (iin).

 

Brief description of the property and line
on Schedule A/B that lists this property

Current value of the
portion you own

Amount of the exemption you claim Specific laws that allow exemption

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copy the value from Check only one box for each exemption
Schedule A/B
description: Jewelery $1,000.00 ws __ 1,000.00 11 u.s.c.622
Line from 12 LL) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief . Ss.
description: health aide $ 200.00 O¢ 11 u.s.c 522
Line from 44 (A 100% of fair market value, up to
Schedule A/8: ———— any applicable statutory limit
Brief
description: $ is
Line from CI 100% of fair market value, up to
Schedule A/B: —_—— any applicable statutory limit
Brief
description: § Os
Line from U 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Ls
Line from C} 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory limit
Brief
description: $ Os
Line from Cd 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: §, Us
Line from C2 100% of fair market value, up to
Schedule A/B:_ ———— any applicable statutory limit
Brief
description: $ Os
Line from C) 100% of fair market value, up to
Schedule A/B: — any applicable statutory limit
Brief
description: § Os
Line from CJ 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from () 100% of fair market value, up to
Schedule A/B: ——— any applicable statutory limit
Brief
description: $ Ls
Line from OQ) 100% of fair market value, up to
Schedule A/B: ~~ any applicable statutory limit
Official lule,C; ie Claim age of
ROME 9.41205 Doct 1 FarbenlsSyTne error tra Selngs aM 11:17:28 Page 22°AR Ast
 

Fill in this information to identify your case:

Manning

Last Name

Angela

Firat Name

Debtor 1
Middle Name

Debtor 2
(Spouse, if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: District of

Case number
(if known}

 

Official Form 106D

 

QJ Check if this is an
amended filing

Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

12/15

information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any

additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
C) No. Check this box and submit this form to the court with your other schedules. You have nothin:
Yes. Fill in all of the information below.

ia List All Secured Claims

ig else to report on this form.

 

 

 

 

 

 

 

 

Column A Column B Column C
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately Amount of claim Value of collateral Unsecured
for each claim. If more than one creditor has a particular claim, list the other creditors in Part2. —_, not deduct the that supports this _ portion
As much as possible, list the claims in alphabetical order according to the creditor's name. value of collateral, claim if any
CHRYSLER CAPITAL Describe the property that secures the claim: $ 19,554.00 5 5,550.00 s 14,004.00
Credilor's Name |
PO BOX 660335 | AUTOMOBILE |
Number Street | _|
As of the date you file, the claim is: Check all that apply.
OQ Contingent
DALLAS TX 75266 QQ) Unliquidated
City State ZIP Code Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
W Debtor 1 only WZ An agreement you made (such as mortgage or secured
(2 Debtor 2 only car loan)
CQ Debtor 1 and Debtor 2 only QO) Statutory lien (such as tax lien, mechanic's lien)
( At teast one of the debtors and another C) Judgment jien from a lawsuit
C2 Other (including a right to offset)
CI Check if this claim relates to a
community debt
' Date debt was incurred Last 4 digits of account number 5 5 9 5
L22| Describe the property that secures the claim: 3 $. 5

Creditors Name

 

Number Street

 

 

City State

Who owes the debt? Check one.

(2 Debtor 4 only

C2 Debtor 2 only

CJ Debtor 1 and Debtor 2 only

CJ Atleast one of the debtors and another

C) Check if this claim relates to a
community debt

Date debt was incurred

Add the dollar value of your entries in Column A on this page. Write that number here:

ZIP Code

As of the date you file, the claim is: Check all that apply.
Q Contingent

) Unliquidated

Q Disputed

 

Nature of lien. Check all that apply.

{) An agreement you made (such as mortgage or secured
car loan)

Q Statutory lien (such as tax lien, mechanic's lien)

Q Judgment lien from a lawsuit

(2 Other (including a right to offset)

Last 4 digits of account number

-———]

Official Fétm4@5D19-41205  DcRetedule Bh: Rreditoys Who/Haye ClaimeSecdre@ by Propesy1 1:17:28 Page 2paF LF __
Debtor 4 Angela

First Name Middle Name

Additional Page

After listing any entries on this page, number them beginning with 2.3, followed

by 2.4, and so forth.

Manning Case number (it known)
Last Name

Column A Column B Column C

Amount of claim _‘ Value of collateral Unsecured
Do not deduct the that supports this portion

 

 

 

 

 

 

 

 

 

 

 

value of collateral. claim If any
Describe the property that secures the claim: $ $ $
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
O Contingent
City State ZIP Code 2 unliquidated
Q disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
CJ Debtor 1 only O an agreement you made (such as mortgage or secured
UO) Debtor 2 only car loan)
(J Debtor 1 and Debtor 2 only O Statutory lien (such as tax lien, mechanic’s lien)
() Atleast one of the debtors and another QQ Judgment lien from a lawsuit
U1) Other (including a right to offset)
U) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number
CJ Describe the property that secures the claim: 3. $. by
Creditors Name =
Number Street
As of the date you file, the claim is: Check all that apply.
O Contingent
C] unliquidated
City State ZIP Code QO Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply,
(1 Debtor 1 only UC) An agreement you made (such as mortgage or secured
{) Debtor 2 only car loan)
(Debtor 4 and Debtor 2 only C2 Statutory lien (such as tax lien, mechanic's lien)
C) Atleast one of the debtors and another Q) Judgment lien from a lawsuit
() Check if this claim relates to a C1 Other (including a right to offset)
community debt
Date debt was incurred Last 4 digits of account number
[J Describe the property that secures the claim: 3 5 3

 

Creditors Name

 

Number Street

 

 

City Stale ZIP Code

Who owes the debt? Check one.

Debtor 1 only

Debtor 2 only

Debtor 1 and Debtor 2 only

At least one of the debtors and another

CU cooo

Check if this claim relates to a
community debt

Date debt was incurred

 

As of the date you file, the claim is: Check all that apply.

O Contingent

O) unliquidated

Q Disputed

Nature of lien. Check all that apply.

OQ) An agreement you made (such as mortgage or secured
car loan)

QO) Statutory lien (such as tax lien, mechanic’s lien)

Q Judgment lien from a lawsuit

OQ) other (including a right to offset)

Last 4 digits of account number ___

Add the dollar value of your entries in Column A on this page. Write that number here: \

 

If this is the last page of your form, add the dollar value totals from all pages.
Write that number here: f

 

 

 

Official Road @6D1 9-41 205 AdditinatPahe of Scleadule)6/ Craditers Who heveClais Secre@ by Prdépery3 Page 24age 25 of __
Debtor 1 Angela Manning Case number (if knowin)

First Name Middle Name Last Name

Ea List Others to Be Notified for a Debt That You Already Listed

 

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection
agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to
be notified for any debts in Part 1, do not fill out or submit this page.

[| On which line in Part 1 did you enter the creditor?

 

Name Last 4 digits of account number ___

 

Number Street

 

 

City State ZIP Code

| | On which line in Part 1 did you enter the creditor?

 

Name Last 4 digits of account number

 

Number Street

 

 

City State ZIP Code

| | On which line in Part 1 did you enter the creditor?

 

Name Last 4 digits of account number

 

Number Street

 

 

City State ZIP Code

{| On which line in Part 1 did you enter the creditor?

 

Name Last 4 digits of account number _9_ _ 9 5

 

Number Street

 

 

City State ZIP Code

[| On which line in Part 1 did you enter the creditor?

 

Name Last 4 digits of account number ___

 

Number Street

 

 

 

 

 

 

City State ZIP Code

[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number
Number Street
City State ZIP Code

Official KomSt@60L.9-41205  Dobksit 2 of Setikdale Ot tadités Whb-HAverClalms Séouidd By Property23 Page 25paye25 of ___
